Roberts, J.
A material fact to establish the vendor’s lien was not proved in this case. The evidence does not show that the note sued on was given in consideration of the land described in the plaintiff’s petition. The note upon its face shows that it was given for land, but no particular tract of land is identified. JSTo bond or deed was exhibited in evidence. Had this been done, the corresponding dates, or the recitals contained in the bond or deed, might have furnished evidence sufficient to connect the note with the purchase of the particular land described in the petition. Upon this point the verdict lacks evidence to sustain it, and therefore the motion for a new trial should have been sustained.
The view taken of this point renders it unnecessary to consider the other assignment of error in relation to the admissibility of verbal testimony to establish a sale of land.
Judgment reversed and cause remanded.
Reversed and remanded.